         Case 4:20-cv-00642-LPR Document 19 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


JONATHAN SMITH                                                                       PLAINTIFF
#164928

v.                             Case No. 4:20-cv-00642 LPR


BILL GILKY                                                                         DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Jonathan Smith’s Complaint is dismissed without prejudice.

       IT IS SO ADJUDGED 19th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
